Citation Nr: 0812055	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for neurological condition 
of the left arm (a "left arm disability").


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations issued in January 2004 
by the Department of Veterans Affairs Regional Office in 
Phoenix, Arizona.


FINDING OF FACT

Overall, there is no evidence showing a definable 
neurological cause for the veteran's left arm problem 
associated with service.


CONCLUSION OF LAW

Service connection for neurological condition of the left arm 
is not established.  38 U.S.C.A. 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes private medical records detailing 
treatment by Dr. "Z." and Desert Oasis Medical Center for 
treatment of pain in the right testicle and the right ear.  
The evidence also includes lay statements submitted by the 
veteran and by Romeo Dumas, the veteran's neighbor.  

Post-service, there has been no diagnosis of any neurological 
condition of the left arm.  Based on the above, the evidence 
includes lay assertions of a current disability, but no 
diagnosis of, or medical treatment for, a neurological 
condition of the left arm.  This is highly probative negative 
evidence against the claim.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran 
has stated that he made similar complaints during service 
regarding numbness and a feeling of constriction in his left 
arm.  Indeed, a review of the service medical records (SMRs) 
reveals a complaint in January 1994 of "lack of circulation 
in the left arm" for the prior six weeks.  The same 
treatment record notes that the veteran had noticed numbness 
from a ganglion cyst in the left upper arm.  The diagnosis 
was of soft tissue mass, left upper arm.  

Ten years earlier, in February 1984, a SMR reflects that the 
veteran was seen for complaints of numbness from mid-upper 
arm to mid-forearm for the prior 4 to 5 months.  He was noted 
to have a palpable firm mobile non-tender mass of the 
anterolateral mid-left arm.  

Seven years earlier, the veteran had an inclusion cyst 
surgically removed from the left forearm.  It is noted that 
the veteran also suffered a sprain of the left wrist in April 
1983 and a contusion to the left hand in June 1989.

Unfortunately, no neurological diagnosis was ever made 
pursuant to the complaints of numbness and constriction in 
the left arm in service, either directly related to the cyst 
or by any other means.  Therefore the SMRs provide negative 
evidence against this claim.  Simply stated, the veteran was 
not diagnosed with a chronic left arm disability in service.      

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's left arm problems and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
veteran has never received any diagnosis of a neurological 
condition of the left arm.      

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of, the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that a 
left arm neurological condition was caused by service and 
most importantly, the service and post-service medical 
records do not clearly indicate a disability associated with 
the arm.

In October 2003, the veteran was afforded a VA examination 
pursuant to this claim.  The examiner found that there is a 
palpable, firm, cystic-like lesion over the left lateral mid 
arm.  The examiner noted that pressure applied to the lesion 
resulted in subjective tingling in the ulnar distribution of 
the hand.  The examiner's impression was of a left arm cyst, 
present in service, stable in size and asymptomatic unless it 
is causing some type of neural pressure causing the veteran's 
sudden brief pain episodes and tendency to drop things with 
the left hand.  The examiner noted that a neurological 
judgment would be necessary and requested a neurology exam.  

The neurology examiner found 5/5 strength with good bulk and 
normal tone in the arms, with no fasciculation or atrophy.  
The examiner opined, "I am unable to decipher a definite 
neurologic cause for [the veteran's] symptoms.  I doubt it is 
due to the cyst, which palpates seemingly in the area of the 
triceps muscle."  The general examiner then amended his 
findings to include a notation that the neurology opinion 
does not establish a diagnosis for the neurologic-type arm 
symptoms, and that the cyst is unlikely to be causing the 
symptoms.

The Board must find that this report provides evidence 
against this claim, clearly indicating that the examiner was 
unable to decipher a definite neurological cause for the 
veteran's symptoms.  

The veteran was afforded another VA neurological examination 
in April 2005.  The examiner noted that the veteran had the 
same symptomatology as in the previous evaluation, perhaps 
with more pain.  The examiner again opined that there is no 
definable neurological cause for the veteran's left arm 
problem.

The Board finds that these opinions are both entitled to some 
probative weight and that both provide evidence against this 
claim.

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records, and the service records 
provide evidence against this claim, indicating a continuing 
subjective complaint with no definable cause and no 
neurological diagnosis.  The Board finds no "disability" 
that the undersigned can grant service connection for.  
Further, even if the Board assumes that the veteran has some 
form of chronic neurological problem, there is no indication 
that the condition was caused or aggravated by service.       

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a neurological 
condition of the left arm.  In denying his claim, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  An additional letter was sent to the appellant 
by the RO in March 2006 to notify the veteran of the criteria 
for establishing an initial rating and effective date of 
award.  This notice defect was cured by readjudication of the 
claim in an October 2007 Supplemental Statement of the Case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In any event, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. Z and Desert Oasis Medical Center.  
The appellant was afforded two VA medical examinations, in 
October 2003 and April 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for neurological condition of the left arm 
is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


